Appellant was charged by complaint and information with a violation of the liquor laws of McCulloch County, in that he *Page 544 
unlawfully sold intoxicating liquor therein. Upon a trial before a jury he was given a term of fifteen days in the county jail.
There are no bills of exceptions in the record, and the statement of facts clearly substantiate the allegations in the pleadings.
Appellant is exercised over the failure of the county attorney to read the complaint to the jury, although he had previously read the information to such jury. We think the county attorney adopted the proper procedure in reading the information alone to the jury. See Art. 642 (1) C. C. P.
The judgment is affirmed.